                                                                               21CY-CV04621

                 IN THE CIRCUIT COURT. OF CLAY COUNTY, MISSOURI

   SUSAN CHASTEEN,

                         Plaintiff,

   V.                                                      Case No.•

   NEW HARRAH'S NORTH KANSAS                               Division:
   CITY LLC,
   Serve: CSC-Lawyers Incorporating Service                JURY TRIAL DEMANDED
          Company
          221 Bolivar Street                               ATTORNEY'S LIEN CLAIMED
          Jefferson City, MO 65101

   HARRAH'S NORTH KANSAS CITY
   LLC,
   Serve: CSC-Lawyers Incorporating Service
          Company
          221 Bolivar Street
          Jefferson City, MO 65101

                         Defendants.

                                   PETITION FOR DAMAGES

         COMES NOW Plaintiff Susan Chasteen, by and through the undersigned counsel, and for

  her Petition for .Damages against New Harrah's North Kansas City LLC and Harrah's North

  Kansas City LLC, states and alleges as follows:

                                 PARTIES AND THEIR AGENT

         1.     At all relevant times, Plaintiff Susan Chasteen was a resident of Independence,

' Jackson County, Missouri.

         2.      At all times relevant herein, Defendant New Harrah's North Kansas City LLC was

  and is a Delaware corporation organized and existing under the laws of the State of Delaware,

  registered and doing business in the State of Missouri as a foreign limited liability company, and

  with its principal place of business in Las Vegas, Nevada.



                                                                                           EXHIBIT
                                                                                                       exhibitsticker.com




                                                                                                A
         Case 4:21-cv-00585-SRB Document 1-1 Filed 08/13/21 Page 1 of 5
         3.    Defendant New Harrah's North Kansas City LLC can be served at its registered

agent CSC-Lawyers Incorporating Service Company, 221 Bolivar Street, Jefferson City, MO

65101.

         4.    At all times relevant herein, Defendant Harrah's North Kansas City LLC was and

is a Missouri corporation organized and existing under the laws of the State of Missouri, doing

business in the State of Missouri, and with its principal place of business in North Kansas City,

Clay County, Missouri.

         5.    Defendant Harrah's North Kansas City LLC can be served at its registered agent

CSC-Lawyers Incorporating Service Company, 221 Bolivar Street, Jefferson City, MO 65101.

         6.    Defendants New Harrah's North Kansas City LLC and Harrah's North Kansas City

LLC own, operate, manage, and maintain a casino known as "Harrah's Casino" in North Kansas

City, Clay County, Missouri.

                                JURISDICTION AND VENUE

         7.    This Court has personal jurisdiction over all the parties hereto and subject matter

jurisdiction over the action alleged as the action herein arises from Defendants' commission of a

tort in the State of Missouri and Defendants have sufficient contacts with the State of Missouri to

satisfy due process.

         8.    Venue is proper in this Court pursuant to Mo. Rev. Stat § 508.010 because the

tortious conduct herein complained of first occurred in whole or in substantial part in North Kansas

City, Clay County, Missouri.

                            FACTS COMMON TO ALL COUNTS

         9.    On June 5, 2016, Plaintiff was visiting Harrah's Casino in North Kansas City, Clay

County, as a business invitee of Defendants.




                                                 2
         Case 4:21-cv-00585-SRB Document 1-1 Filed 08/13/21 Page 2 of 5
         10.   Defendants owned, operated, managed, and maintained Harrah's Casino, by and

through its agents, servants, and employees, located in North Kansas City, Clay County, Missouri.

         11.   Defendants maintained the casino premises, including the walkways, entrances, and

exits, and had a duty to maintain the premises in safe condition and in a non-hazardous manner.

         12.   Defendants failed to maintain the premises, including the walkways, entrances, and

exits, in safe condition and in a non-hazardous manner by leaving or placing carpet/rugs in the

entry way of the casino that were in poor condition, uneven, tattered, raised, worn, and warped

such that they posed a tripping and fall hazard.

         13.   On June 5, 2016, Plaintiff was entering the premises through a designated entrance.

         14.   Unbeknownst to Plaintiff, the edge of the carpet/rugs was slightly raised above floor

level.

         15.   While traversing the entry area, Plaintiff tripped over the carpet/rugs and fell hard

to the ground, resulting in severe and permanent personal injuries, pain and suffering, medical

bills, and other economic losses.

                     COUNT I — NEGLIGENCE/PREMISIS LIABILITY
                                (Against all Defendants)

         16.   Plaintiff incorporates paragraphs 1-15 above as though restated herein.

         17.   Defendants owned, operated, managed, and maintained Harrah's Casino, by and

through its agents, servants, and employees, located in North Kansas City, Clay County, Missouri.

         18.   Defendants had a duty to maintain the casino premises, including the walkways,

entrances, and exits to said premises, in a safe condition and in a non-hazardous manner.

         19.   Defendants knew or should have known that the carpet/rugs presented a hazardous

condition creating a high risk of serious injury to Plaintiff and other business invitees.




                                                   3
         Case 4:21-cv-00585-SRB Document 1-1 Filed 08/13/21 Page 3 of 5
       20.     Defendants were careless, failed to exercise reasonable care, and breached their

duty and were thereby negligent by :.ngaging in one or more of the following acts or omissions

               a.      Improperly operated, managed, maintained and controlled its premises in
                       failing to properly maintain the casino's walkways, entrances, and exits on
                       the premises in a safe and non-hazardous condition;
               b.      Failed to inspect the carpet/rugs for wear and tear, unevenness, warping,
                       etc., and failed to replace carpet/rugs that presented tripping hazards;
               C.     Failed to provide slip guards and/or slip resistance rugs in the casino's
                      walkways, entrance, and exits of the premises;
               d.     Failed to warn the Plaintiff and other persons lawfully on said premises of
                      the dangerous condition when Defendants knew or should have known in
                      the exercise of ordinary care that said warning was necessary to prevent
                      injury to Plaintiff;
               e.      Allowed the premises to remain in a dangerous condition, making the
                       walkways, entrances, and exists unfit for passage for an unreasonable length
                       of time; and
               f.      Was otherwise careless and negligent in the operation, management, and
                       maintenance of the premises.
       21.     As a direct and proximate result of one or more of the foregoing negligent acts or

omissions of Defendants, the Plaintiff sustained severe and permanent injuries, pain and suffering,

and economic losses, including lost income.

       22.     As a direct and proximate result of Defendants' careless and negligent acts, Plaintiff

suffered great pain and suffering and will continue to experience pain and suffering in the future.

       23.     As a direct and proximate result of Defendants' careless and negligent acts, Plaintiff

incurred medical expenses and will continue to incur medical expenses in the future.

       WFIEREFORE, Plaintiff Susan Chasteen prays for judgment against Defendants, and for

compensatory damages that are fair and reasonable in excess of $25,000.00.




                                                 4

       Case 4:21-cv-00585-SRB Document 1-1 Filed 08/13/21 Page 4 of 5
                                  Respectfully submitted,

                                  PEDDICORD & TOWNSEND, LLC



                                  Ari N. Rodopoulos         MO #58777
                                  Peddicord & Townsend, LLC
                                  1517 Oak Street
                                  Kansas City, MO 64108
                                  P: 816-842-3200
                                  F: 816-842-3201
                                  arigptlawkc.com

                                  Attorneysfor Plaintiff




                              5
Case 4:21-cv-00585-SRB Document 1-1 Filed 08/13/21 Page 5 of 5
